DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 02/28/22, with respect to the rejection(s) of claim(s) 1-30 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and newly cited prior art Neuhaus (Pub No 20170181168) to teach the amended limitation. 
 Regarding claim 1, Applicant argues Indeed, no portion of Wu ’215 can be relied upon as teaching or suggesting “a partial decoding process.  ... and a full decoding process,” let alone “wherein the decoding process comprises a partial decoding process. based at least in part on the result of the comparing being a first result and a full decoding process. based at least in part on the result of the comparing being a second result,” as recited in amended independent claim 1. Rather, Wu’215 at most discusses “the UE performs blind decoding by using the first aggregation level h” and “the UE may fail to successfully decode the EPDCCH . . . and in this situation. . . keep[] blind decoding until obtain[in] the control information dedicated to the UE.” Wu ’215 § [0064]. However, continually blind decoding fails to teach or suggest the above features of amended independent claim 1.
 The examiner relies on newly cited art Neuhaus to teach the limitation “wherein the decoding process comprises a partial decoding process .. . based at least in part on the result of the comparing being a first result and a full decoding process .. . based at least in part on the result of the comparing being a second result”.

Regarding claim 2, applicant argues Wu’215 does not teach or discuss “a first plurality of thresholds for a first aggregation level,” as recited in amended dependent claim 2. Instead, Wu’215 describes how “a UE selects a first aggregation level set from a plurality of aggregation level sets according [to] a first comparison result between the number X! of valid REs for EPDCCH in the PRB and a first threshold.” /d. § [0057]. However, comparing the number of valid REs to a first threshold does not teach or suggest “a first plurality of thresholds for a first aggregation level,” as recited in amended dependent claim 2. Thus, Wu ’215 does not teach or suggest “wherein the one or more thresholds comprise a first plurality of thresholds for a first aggregation level comprising a first subset of the plurality of configured decoding candidates,” as recited in dependent claim 2. 
The examiner relies on newly cited prior art Liu (Pub No 20220061083 to teach the limitation “wherein the one or more thresholds comprise a first plurality of thresholds for a first aggregation level comprising a first subset of the plurality of configured decoding candidates,” as recited in dependent claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 11, 18-21, 23, 25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and Neuhaus (Pub No 20170181168).

Regarding claim 1 and 21 and 29 and 30,
 	Wu’215 teaches a method for wireless communications at a user equipment (UE), comprising:
 	a processor;

 	memory coupled with the processor; and
 	obtain a quality metric for the downlink control channel; (interpreted as According to Step 404, the UE calculates the number, X', of valid REs for EPDCCH in a PRB., see para Wu’215 [0057])
 	comparing the quality metric to one or more thresholds; and (interpreted as For example, the UE selects the aggregation level set [1, 2, 4, 8, 16] when the first comparison result indicates that the number X' of valid REs for EPDCCH in the PRB is greater than the first threshold (e.g. 104 REs), see para [0057]).
 	performing a decoding process on one or more of a plurality of configured decoding candidates for the downlink control channel based at least in part on a result of the comparing (interpreted as Next, according to Step 418, the UE performs blind decoding by using the first aggregation level h and the selected number of blind decoding candidates, to obtain control information dedicated to the UE transmitted from the network, see para [0064]).
 	However, they do not teach performing a measurement of one or more signals associated with a downlink control channel to obtain a quality metric for the downlink control channel, the quality metric indicating channel conditions of the downlink control channel based at least in part on the measurement of the one or more signals;
 	wherein the decoding process comprises a partial decoding process on the one or more of the plurality of configured decoding candidates based at least in part on the result of the comparing being a first result and a full decoding process of the one or more of the plurality of configured decoding candidates based at least in part on the result of the comparing being a second result.
 	Davydov teaches performing a measurement of one or more signals associated with a downlink control channel to obtain a quality metric for the downlink control channel, the quality metric indicating channel conditions of the downlink control channel based at least in part on the measurement of the one or more signals; (interpreted as For example, a UE can determine (e.g., via processor(s) 410) a signal quality metric (e.g., SINR (Signal-to-Noise-plus-Interference Ratio), RSRQ (Reference Signal Received Quality), etc.) for each control channel set received (e.g., via transceiver circuitry 420) by the UE, and if each of the received control channel sets has a signal quality metric below a threshold level), see Davydov para [0072]).
 	It would have been obvious to one of ordinary skill in the art to teach the system taught by Wu with signal quality metric as taught by Davydov since it would have been a simple modification providing expected results of using one measure of performance over another to determine the best communication method to use.
 	However, they do not teach wherein the decoding process comprises a partial decoding process on the one or more of the plurality of configured decoding candidates based at least in part on the result of the comparing being a first result.
 	Neuhaus teaches wherein the decoding process comprises a partial decoding process on the one or more of the plurality of configured decoding candidates based at least in part on the result of the comparing being a first result (interpreted as the link quality estimator estimates, for each of a plurality of signal groups, e.g. as in the example of FIG. 2, the bias (or accuracy loss), see para [0036]. Also see low-effort calculation scheme can be either one of two following puncturing schemes: puncturing an RE group to zero assumes that all REs within that group do not contribute any meaningful information which is equivalent to a mutual information of zero (first puncturing scheme), see para [0088][0089]) and a full decoding process of the one or more of the plurality of configured decoding candidates based at least in part on the result of the comparing being a second result (interpret as (high-effort calculation scheme, para [0088]. Also see remaining RE groups full processing, see fig. 8.)
	It would have been obvious to one of ordinary skill in the art to teach the metric estimation taught by Wu in view of Davydov with the partial decoding and full decoding based on the metric as taught by Neuhaus to optimize the allocation of using high-effort processing versus low effort processing.

Regarding claim 3 and 23,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 2, wherein the quality metric comprises a first quality metric, the method further comprising:
 	comparing a second quality metric to a second plurality of thresholds for a second aggregation level comprising a second subset of the plurality of configured decoding candidates, wherein the second quality metric is obtained based at least in part on performing the measurement of resources associated with the downlink control channel; and (interpreted as According to Step 414, the UE selects a first candidate number set from a plurality of blind decoding candidate number sets according to a second comparison result between the number Z' of valid REs in the EPDCCH for the selected aggregation level j and a second threshold, wherein each blind decoding candidate number set comprises a plurality of numbers, each number indicating the number of blind decoding candidates associated with a corresponding aggregation level, see Wu para [0061])
 	performing a second decoding process for the second subset of the plurality of configured decoding candidates based at least in part on comparing the second quality metric to the second plurality of thresholds for the second aggregation level. (interpreted as the UE may try selecting another number of blind decoding candidates corresponding to another (e.g. a higher) aggregation level to perform blind decoding until obtaining the control information dedicated to the UE, see Wu para [0064]).

Regarding claim 4,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 3, wherein the first quality metric is the same as the second quality metric (interpreted as number Z' of valid Res, see para [0061]).

Regarding claim 5 and 25,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 3, wherein a first list size of a channel decoder, a first number of iterations of the channel decoder, or a combination thereof for the first decoding process for the first aggregation level are different from a second list size of the channel decoder, a second number of iterations of the channel decoder, or a combination thereof for the second decoding process for the second aggregation level (interpreted as the UE may try selecting another number of blind decoding candidates corresponding to another (e.g. a higher) aggregation level to perform blind decoding until obtaining the control information dedicated to the UE, see Wu para [0064]).

Regarding claim 11,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, wherein performing the decoding process comprises:
 	performing, using a channel decoder, a list decoding process for the downlink control channel using a maximum list size supported by the UE for the channel decoder based at least in part on the result of the comparing (interpreted as For example, the UE may fail to successfully decoding EPDCCH by using the number of blind decoding candidates=8 selected from the decoding candidate number set [8, 4, 2, 1, 1], corresponding to the aggregation level h=1. That is, the UE try decoding 8 EPDCCH candidates and all fails. In this situation, the UE may further select the number of blind decoding candidates to be 4 from the same decoding candidate number set [8, 4, 2, 1, 1], corresponding to a higher aggregation level h=2, see Wu’215 para [0064])

Regarding claim 18,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, wherein the quality metric is based at least in part on a channel estimation for resource elements of the downlink control channel, a noise covariance of the resource elements of the downlink control channel, a set of resource elements in a decoding candidate for the decoding process, or a combination thereof. (interpreted as According to Step 404, the UE calculates the number, X', of valid REs for EPDCCH in a PRB., see para Wu’215 [0057])

Regarding claim 19,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, wherein the quality metric comprises a signal -to-noise ratio for the downlink control channel, a signal-to-interference-plus-noise ratio for the downlink control channel, a spectral efficiency for the downlink control channel, or a combination thereof. (interpreted as For example, a UE can determine (e.g., via processor(s) 410) a signal quality metric (e.g., SINR (Signal-to-Noise-plus-Interference Ratio), RSRQ (Reference Signal Received Quality), etc.) for each control channel set received (e.g., via transceiver circuitry 420) by the UE, and if each of the received control channel sets has a signal quality metric below a threshold level), see Davydov para [0072]).
	It would have been obvious to one of ordinary skill in the art to teach the system taught by Wu with signal quality metric as taught by Davydov since it would have been a simple modification providing expected results of using one measure of performance over another to determine the best communication method to use.

Regarding claim 20 and 28,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, however does not teach further comprising:
 	processing one or more pilot tones of the downlink control channel, wherein the quality metric is obtained based at least in part on processing the one or more pilot tones. (interpreted as in such aspects, Radio Link Failure (RLF) can be declared based on measurement(s) of the control channel corresponding to common search space (e.g., via measurements by processor(s) 410 based on signal(s) and/or interference received via transceiver circuitry 420), where the control channel measurements can comprise measurements on reference signals used for demodulation of the control channel, see Davydov para [0072]).
	It would have been obvious to one of ordinary skill in the art to teach the system taught by Wu with reference signals as taught by Davydov since it is known in the art of communications to measure reference signals to determine quality of the communication connection.

Claim 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and Wu (Pub No 20140086063) and Liu (Pub No 20220061083).


Regarding claim 2 and 22,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, wherein the one or more thresholds comprise a first thresholds for a first aggregation level comprising a first subset of the plurality of configured decoding candidates and performing the decoding process comprises: 
 	performing a first decoding process for the first subset of the plurality of configured decoding candidates based at least in part on comparing the quality metric to the first thresholds for the first aggregation level (interpreted as Next, according to Step 418, the UE performs blind decoding by using the first aggregation level h and the selected number of blind decoding candidates, to obtain control information dedicated to the UE transmitted from the network, see Wu para [0064]. For example, according to Step 306, the network selects the aggregation level set {1, 2, 4, 8, 16} when the first comparison result indicates that the number X of available REs for EPDCCH in the PRB is greater than the first threshold (e.g. 104 REs); otherwise, the network selects the aggregation level set {2, 4, 8, 16, 32} when the first comparison result indicates that the number X of available REs for EPDCCH in the PRB is not greater than the first threshold, see para [0035]).
 	However they do not teach plurality of thresholds.
 	Liu teaches plurality of thresholds (interpreted as The first preset aggregation level threshold may be set in advance by a skilled person. For example, the first preset aggregation level threshold may be 4 or 8, etc. In addition, in order to further ensure the reliability of the target DCI transmission, the access network equipment has to send the target DCI using a PDCCH of a high aggregation level. In this case, the access network equipment may determine an aggregation level lower than a second preset aggregation level threshold as a non-using aggregation level for a target PDCCH. The second preset aggregation level threshold may be set by a skilled person in advance as well. For example, the second preset aggregation level threshold may be 2 or 4, etc, see para [0069]).
 	It would have been obvious to one of ordinary skill in the art to combine the aggregation level threshold taught by Wu’215 in view of Davydov with the plurality of aggregation level threshold taught by Liu to provide a more accurate calculation to which aggregation level to categorize the transmission in and thereby saving communication resources.



Claim 7-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and Wu (Pub No 20140086063).

Regarding claim 7 and 24,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 2, wherein the quality metric comprises a first quality metric, the method further comprising:
 	comparing a second quality metric to a second plurality of thresholds for a second aggregation level comprising a second subset of the plurality of configured decoding candidates, wherein the second quality metric is obtained based at least in part on performing the measurement of resources associated with the downlink control channel; and
 	refraining from performing a second decoding process for the second subset of the plurality of configured decoding candidates based at least in part on comparing the second quality metric to the second plurality of thresholds for the second aggregation level.
 	However, does not teach refraining from performing a second decoding process for the second subset of the plurality of configured decoding candidates based at least in part on comparing the second quality metric to the second plurality of thresholds for the second aggregation level.
 	Wu’063 teaches refraining from performing a second decoding process for the second subset of the plurality of configured decoding candidates based at least in part on comparing the second quality metric to the second plurality of thresholds for the second aggregation level (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, see Wu’063 para [0028])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov with the refraining from decoding as taught by Wu’063 to avoid wasting power on decoding non-decodable candidates.

Regarding claim 8,
 	Wu’215 in view of Davydov and Wu’063 teaches the method of claim 7, wherein the second quality metric fails to satisfy each threshold of the second plurality of thresholds for the second aggregation level. (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, to avoid wasting power on decoding non-decodable monitoring DCI decoding candidates, see Wu’063 para [0028]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov with the refraining from decoding as taught by Wu’063 to avoid wasting power on decoding non-decodable candidates.

Regarding claim 9,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, wherein the measurement of resources associated with the downlink control channel is performed during a first monitoring occasion, the method further comprising:
 	performing, during a second monitoring occasion, an additional measurement of the resources associated with the downlink control channel to obtain an additional quality metric for the downlink control channel; (interpreted as According to Step 404, the UE calculates the number, X', of valid REs for EPDCCH in a PRB., see Wu’215 para [0057]).
 	comparing the additional quality metric to the one or more thresholds to obtain an additional result; and(interpreted as For example, the UE selects the aggregation level set [1, 2, 4, 8, 16] when the first comparison result indicates that the number X' of valid REs for EPDCCH in the PRB is greater than the first threshold (e.g. 104 REs), see Wu’215 para [0057]).
 	However, does not teach refraining from performing an additional decoding process on the plurality of configured decoding candidates for the downlink control channel based at least in part on the additional result.
 	Wu’063 teaches refraining from performing an additional decoding process on the plurality of configured decoding candidates for the downlink control channel based at least in part on the additional result. (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, to avoid wasting power on decoding non-decodable monitoring DCI decoding candidates, see Wu’063 para [0028]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov with the refraining from decoding as taught by Wu’063 to avoid wasting power on decoding non-decodable candidates.

Regarding claim 10,
 	Wu’215 in view of Davydov and Wu’063 method of claim 9, wherein the additional quality metric fails to satisfy each threshold of the one or more thresholds. (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, to avoid wasting power on decoding non-decodable monitoring DCI decoding candidates, see Wu’063 para [0028]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov with the refraining from decoding as taught by Wu’063 to avoid wasting power on decoding non-decodable candidates.


Claim 12-14, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and Wu (Pub No 20140086063) and Maltsev (Pub No 20050157638).

Regarding claim 12 and 26,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, however does not teach wherein performing the decoding process comprises:
 	selecting a coding rate for the decoding process based at least in part on the result of the comparing;
 	refraining from processing one or more resource elements of the downlink control channel according to the selected coding rate; and
 	puncturing symbol information for the downlink control channel associated with the one or more resource elements, wherein the decoding process is performed on the punctured symbol information.
 	Wu’063 teaches wherein performing the decoding process comprises:
 	selecting a coding rate for the decoding process based at least in part on the result of the comparing; (interpreted as Please note that using code rate 1 as a threshold to determine whether a DCI decoding candidate is decodable or not is used in example but not limits the embodiment of the present invention. Other predetermined code rates, e.g. 0.95, 0.9 and 0.85, can be used as the threshold to determine whether a DCI decoding candidate is decodable or not, see para [0032])
 	refraining from processing one or more resource elements of the downlink control channel according to the selected coding rate; and (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, to avoid wasting power on decoding non-decodable monitoring DCI decoding candidates, see Wu’063 para [0028]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov with the refraining from decoding as taught by Wu’063 to avoid wasting power on decoding non-decodable candidates.

 	However they do not teach puncturing symbol information for the downlink control channel associated with the one or more resource elements, wherein the decoding process is performed on the punctured symbol information.
 	Maltsev teaches puncturing symbol information for the downlink control channel associated with the one or more resource elements, wherein the decoding process is performed on the punctured symbol information (interpreted as select a desired code rate based on the channel state information, and then select a puncturing pattern to achieve the selected code rate given the mother code-rate provided by coder 210, see para [0025]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov and Wu’063 with the puncturing pattern as taught by Palgy since it is known in the art to associate a puncturing pattern with a code rate for optimizing transmissions.

Regarding claim 13,
 	Wu’215 in view of Davydov and Wu’063 and Maltsev teaches the method of claim 12, wherein the one or more thresholds comprise a plurality of thresholds, and wherein the coding rate is selected from a plurality of supported coding rates based at least in part on the result of comparing the quality metric to the plurality of thresholds. (interpreted as select a desired code rate based on the channel state information, and then select a puncturing pattern to achieve the selected code rate given the mother code-rate provided by coder 210, see Maltsev para [0025]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov and Wu’063 with the puncturing pattern as taught by Malsev since it is known in the art to associate a puncturing pattern with a code rate for optimizing transmissions.

Regarding claim 14,
 	Wu’215 in view of Davydov and Wu’063 and Maltsev teaches the method of claim 12, wherein the puncturing is performed according to a puncturing pattern for the selected coding rate (interpreted as select a desired code rate based on the channel state information, and then select a puncturing pattern to achieve the selected code rate given the mother code-rate provided by coder 210, see Maltsev para [0025]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu’215 in view of Davydov and Wu’063 with the puncturing pattern as taught by Malsev since it is known in the art to associate a puncturing pattern with a code rate for optimizing transmissions.

Regarding claim 15,
 	Wu’215 in view of Davydov and Wu’063 and Maltsev teaches the method of claim 14, wherein the puncturing pattern comprises a first puncturing pattern, the method further comprising:
 	receiving, via the downlink control channel, a downlink control information message conforming to a second puncturing pattern different from the first puncturing pattern; and (interpreted as select a desired code rate based on the channel state information, and then select a puncturing pattern to achieve the selected code rate given the mother code-rate provided by coder 210, see Maltsev para [0025]).
 	failing to decode the downlink control information message based at least in part on puncturing the symbol information according to the first puncturing pattern and the downlink control information message conforming to the second puncturing pattern. (interpreted as The UE decodes the monitoring DCI decoding candidate only if the code rate of the monitoring DCI is smaller than or equal to 1. Otherwise, the UE does not decode the monitoring DCI decoding candidate, to avoid wasting power on decoding non-decodable monitoring DCI decoding candidates, see Wu’063 para [0028]).


Claim 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140064215) further in view of Davydov (Pub No 20190313388) and Wu (Pub No 20140086063) and Palgy (Pub No 20200295786).

Regarding claim 16 and 27,
 	Wu’215 in view of Davydov and Neuhaus teaches the method of claim 1, however they do not teach wherein performing the decoding process comprises:
 	selecting a list size for a channel decoder that is less than a maximum list size supported by the UE for the channel decoder based at least in part on the result of the comparing; and
 	performing, using the channel decoder, a list decoding process for the downlink control channel using the selected list size. 
 	Palgy teaches teach wherein performing the decoding process comprises:
 	selecting a list size for a channel decoder that is less than a maximum list size supported by the UE for the channel decoder based at least in part on the result of the comparing; and
 	performing, using the channel decoder, a list decoding process for the downlink control channel using the selected list size. (interpreted as In step 54, the list size can be dynamically decreased or increased again (up to predefined list size L) during the decoding process based on the differential PM threshold and the PM of each path of the cancellation stage of the decoder as will be explained, see Palgy para [0063]).
	It would have been obvious to one of ordinary skill in the art to combine the decoding taught by Wu’215 in view of Davydov with the list size based on metric as taught by Palgy since it is would have been a simple substitution for one adjustment to the system for another to improve the decoding.


Allowable Subject Matter
Claim 6 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461